DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because at least figures 3A-3F, 4A-4F, 5A-5F, 7B-7E, 8A-8C, 10, 11A-11B and 12-15 contain improper shading which reduces legibility and understanding of the invention.  Additionally, the character of the lines, numbers, and letter of figures 3A-3F, 4A-4F, 5A-5F, 7B-7E, 8A-8C, 10, 11A-11B and 12-15 are not sufficient for reproduction as required by MPEP 608.02 (V). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
Note that color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  
Regarding claim 17, the phrase “the composite gauge” should be replaced with “a composite gauge” to avoid any lack of antecedent basis issues.
Regarding claim 18, the phrase “the width and length of a pattern pixel” should be replaced with “a width and length of a pattern pixel” in order to avoid any lack of antecedent basis issues.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6 and 9-17 of copending Application No. 16/927686 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because pneumatically operated gated gauge parts are old and known in the art in order to enable cut pile and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear which statutory category the applicant is trying to claim.  The applicant’s preamble states “Operating a tufting machine for forming tufted fabrics, comprising”.  Based on the term “Operating”, it appears that the applicant is trying to claim a process/method (this appears to be supported by the preambles of the dependent claims).  However, claim 1 is void of any method steps and seems to take the form of a structural/machine claim.  For the purpose of this Office Action, claim 1 and its depending claims will be considered to be process/method claims.  
Claims 2-7 recite the limitation "The method" in the first line of each claim.  There is insufficient antecedent basis for this limitation in the claim.  Note the 35 U.S.C. 112(b) 
Regarding claim 7, the applicant recites “wherein yarns seized on the gated gauge parts have shortened necks so that yarns are cut within 0.25 inches from their yarn pickup location”.  This recitation is considered indefinite because it is not clear if the yarns or the gauge parts have shortened necks.  As currently written, it is the yarns that have shortened necks which does not make sense because how can a yarn have a shortened neck and how would such pertain to the distance between the pickup location and the cutting location?     
Any remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent from one of the above rejected claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HALL (US 2017/0096757 A1).
Regarding claim 1, HALL discloses operating a tufting machine (10) for forming tufted fabrics comprising: at least one needle bar (35; fig. 2) having a series of needles 
Regarding claim 2, HALL discloses the yarn feed mechanism (27) being a single end yarn feed (Fig. 2, 3A) (para 0009).
Regarding claim 3, HALL discloses the shifter being adapted to move the backing feed rolls laterally (para 0034).
Regarding claim 4, HALL discloses the gated gauge parts being pneumatically operated (para 0049).
Regarding claim 5, HALL discloses the shifter being adapted to move the needles laterally (para 0033).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HALL (US 2017/0096757 A1) in view of KAJU (US 5,461,996).
HALL discloses the operation of a tufting machine as discussed above.  However, HALL fails to explicitly disclose the needles being independently controlled for selective penetration of the backing material.  KAJU teaches a tufting machine wherein the needle are independently controlled (ICN) for selective penetration of the backing material in order to control tufting density and design (col. 6, lines 8-11).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the needles of HALL with the ability to be independently controlled, in light of the teachings of KAJU, in order to better control tufting density and design.

Allowable Subject Matter
Claims 8-20 are allowed (note that claims 17 and 18 have been objected to for minor informalities as discussed above).  Independent claim 8 is considered allowable subject matter because the prior art fails to disclose “specifying a second gauge for tufting the pattern; mapping the location of yarn carrying needles at the second gauge to 
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that this is based on the current interpretation of the claim (please note the 35 U.S.C. 112(b) rejection above; “shortened neck” pertains to yarn, not the gated gauge part)  

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







NED
/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732